NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10399

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-00240-LJO-SKO-1
 v.

FRANKIE THOMAS GOULDING,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Frankie Thomas Goulding appeals pro se from the district court’s orders

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

and subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Initially, the government is correct that Goulding’s appeal from the order

denying his motion for compassionate release is untimely. See Fed. R. App. P.

4(b)(1). Goulding’s motion for reconsideration did not toll the deadline to file a

notice of appeal because it was not filed within the requisite 14-day period. See

United States v. Lefler, 880 F.2d 233, 235 (9th Cir. 1989).

      We review the district court’s order denying reconsideration for abuse of

discretion. See United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir. 2004).

Goulding contends that the district court applied the wrong legal standard by

treating U.S.S.G. § 1B1.13 as the applicable policy statement. While the district

court appears to have treated § 1B1.13 as binding in violation of United States v.

Aruda, 993 F.3d 797, 802 (9th Cir. 2021), the error does not warrant remand

because the district court also denied reconsideration after weighing the 18 U.S.C.

§ 3553(a) sentencing factors. See United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021) (district court can deny compassionate release on the basis of the

§ 3553(a) factors alone). Contrary to Goulding’s argument, the court did not rely

on any clearly erroneous findings related to the length or consecutive nature of his

sentence, see United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010), and it did

not abuse its discretion in weighing the § 3553(a) sentencing factors, see Keller, 2

F.4th at 1284. We do not reach Goulding’s remaining arguments related to the

reconsideration order because they do not raise any error in the court’s § 3553(a)


                                          2                                     20-10399
analysis.

      We deny Goulding’s renewed request for a limited remand and deny as

unnecessary his requests for judicial notice.

      AFFIRMED.




                                          3                             20-10399